DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/25/20221.  These drawings are accepted.
Specification
The amendments to the specification filed 02/25/2022 has been entered.
Status of Claims
Applicant’s amendment of claims 10 and 20 in the reply filed on 02/25/20221is acknowledged.
Claims 1-20 are under consideration in this Office Action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand et al., US 6,307,265.
MPP (Fig. A); depositing an insulating layer (30, 32) over the first metal pattern (26a, 26b); defining a core grid CG having a plurality of core locations (CL1; CL2) having a coreX pitch (CoreXp) CP; removing portions (of 30) of the insulating layer (30, 32) to form a plurality of core openings CO in a predetermined portion of the core locations (CL1; CL2); and etching the core openings CO using a directional etch (DrE) (specifically RIE, column 67, line 33-34) to form expanded core openings ECO (Figs. 103-112 and A; column 66, line 11 – column 68, line 13).
In re Claim 9, Anand discloses the method of manufacturing a semiconductor device according to claim 1, further comprising: depositing a conductive material (33a, 33b) in the elongated openings ECO to form a portion of a second metal pattern (MX) (Figs. 111 and A).



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Anand’s Fig. 110 annotated to show the details cited

s 1, 3, 15 and 18 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasunuma et al., US 6,958,542.
In re Claim 1, Hasunuma discloses a method of manufacturing a semiconductor device, the method comprising: defining a first metal pattern (MX-1) 1MP (Fig. B) having a first metal pattern pitch (MX-lp) 1MPP ; depositing an insulating layer (3, 4) over the first metal pattern 1MP; defining a core grid (CL1, CL2) having a plurality of core locations (CL1, CL2) having a coreX pitch (CoreXp) CP; removing portions 3 of the insulating layer (3, 4) to form a plurality of core openings (corresponding a portion of  3 underneath 114 in a central layer of 114) in a predetermined portion of the core locations (CL1, CL2); and etching the core openings using a directional etch (DrE) to form expanded core openings (occupied by 113 in a central layer) (Figs. 16-18 and B; column 27, line 29 – column 28, line 49).
In re Claim 3, Hasunuma discloses the method of manufacturing a semiconductor device according to claim 1, wherein: defining the core grid (CL1, CL2) comprises: arranging a first group of core locations 1CL along a first axis 1A and arranging a second group of core CL2 locations along a second axis 2A, wherein the first axis 1A is parallel to the second axis 2A, and wherein the first 1A and second axes 2A are separated by a second metal pitch MXP 2MXp (Fig. B).
In re Claim 4, Hasunuma discloses the method of manufacturing a semiconductor device according to claim 3, further comprising: the first group of core locations 1CL is offset from the second group of core locations 2CL in a horizontal direction (Fig. B).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Hasunuma’s Figs. 18A and 18B annotated to show the details cited

In re Claim 15, Hasunuma discloses a semiconductor device comprising: a first metal pattern 1MP (MX-1) (lower 114) (Figs. 18b and B) having a first metal pattern pitch (MX-lp) 1MPP (Fig. C) and being arranged along a plurality of parallel first axes (marked as Z in Fig. 18A); an insulating layer (3, 4) over the first metal pattern 1MP; a plurality of core openings (1CL, 2CL) (corresponding a portion of  3 underneath 114 in a central layer of 114)  arranged 2A having a core pitch (CoreXp) CP through the insulating layer (3, 4), wherein the second axis 2A is perpendicular to the first axes Z; a plurality of expanded core openings (occupied by 113) resulting from directional etching of the core openings (1CL, 2CL); and a conductive composition 113 filling the expanded core openings (occupied by 113) forming a second metal pattern (MX)  2MP (Figs. 16-18 and C; column 27, line 29 – column 28, line 49).
The applicant’s claim 15 does not distinguish over the Hasunuma’s reference regardless of the process used to form  the core openings, because only the final product is relevant, not the recited process of directional etching of the core openings. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554) does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.
In re Claim 18, Hasunuma discloses the semiconductor device according to claim 15, wherein: a ratio (Rp) between CoreXp CP and MX- I ip 1MPP is not an integer (Fig. C).
In re Claim 19, Hasunuma discloses the semiconductor device according to claim 18, wherein: the plurality of core openings (1CL, 2CL) form a core opening array (1CL, 2CL); the core opening array (1CL, 2CL) is shifted in a horizontal direction by an offset distance Do (= 1MPP) from the first metal pattern 1MP (Fig. C).



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Fig. C. Hasunuma’s Figs. 18A and 18B annotated to show the details cited

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over Anand, as well as Hasunuma, as applied to claim 1 above.
In re Claim 2, Anand, as well as Hasunuma discloses all limitations of claim 2 except for that a ratio of CoreXP (CP in Fig. A; CP in Fig. B) to MX-lp (MPP in Fig. A; 1MPP in Fig. B) that is an integer. 
The only difference between the Applicant’s claim 2 and the references is in the specified ratio of the pitches. It is known in the art that pitches are a result effective variable – because linear sizes depend on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the pitches, since such a modification would have involved a mere change .  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).

Claims 16 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Hasunuma as applied to claim 15 above.
In re Claim 16, Hasunuma discloses all limitations of claim 16 except for that a ratio between CoreXP CP and MX-lP (1MPP) is an integer (Fig. C).
 The only difference between the Applicant’s claim 16 and the references is in the specified ratio of the pitches. It is known in the art that pitches are a result effective variable – because linear sizes depend on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the pitches, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 17, the integer is not larger than 4. The only difference between the Applicant’s claim 17 and the references is in the specified ratio of the pitches. It is known in the art that pitches are a result effective variable – because linear sizes depend on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the pitches, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
20 is rejected under 35 U.S.C. 103 as being unpatentable over Hasunuma as applied to claim 19 above.
In re Claim 20, Hasunuma discloses all limitations of claim 20 except for that CoreXP CP (Fig. C), MX-lP 1MPP, and Do (= 1MPP) are each measured in an identical unit of measurement, wherein a value of expression [1]
( CoreXP / MX-Ip) - (Do / 1 unit of measurement) [1] 
is an integer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the specified ratio of that CoreXP CP, MX-lP 1MPP, and Do (= 1MPP)  since it was known in the art that it will simplify the manufacturing process. (MPEP2144.I.)

Allowable Subject Matter
Claims 5-8 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 10, Abrams, US 7,698,665 taken with Hasunuma et al., US 6,958,542 discloses all limitations of claim 10 except for “define a first subset of the core locations that will be used to form expanded core openings, the expanded core openings having an opening dimension of at least twice the first metal pattern pitch (MX-lpL define a second subset of the core locations that will be opened to form expanded core opening vias that will expose a portion . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
It is argued, at pages12-14 of the remarks, that 
“Claims 1 and 9 stand rejected under 35 U.S.C. § 102(a)(1) as anticipated by Anand et al., U.S. Pat. No. 6,307,265 ("Anand"). Office Action at page 5. Applicant respectfully traverses this rejection. 
In order for a pending claim to be properly rejected as anticipated by a prior art reference, the applied reference must disclose "each and every element of the claimed invention" must be disclosed either explicitly or inherently, and the elements must be "arranged or combined in the same way as in the claim," See In re Gleave, 560 F.3d 1331, 1334, 90 USPQ2d 1235, 1237-38 (Fed. Cir. 2009), citing Eli Lilly & Co. v. Zenith Goldline Pharms., Inc., 471 F.3d 1369, 1375, 81 USPQ2d 1324, 1328 (Fed. Cir. 2006); and the disclosure of the applied reference must enable a person of ordinary skill in the art to make and practice the claimed invention without undue 12 experimentation. See Gleave, 560 F.3d at 1334, 90 USPQ2d at 1238 (citing Impax Labs., Inc. v. Aventis Pharms. Inc., 545 F.3d 1312, 1314, 88 USPQ2d 1381, 1383 (Fed. Cir. 2008). 
Claim 1 recites, inter alia, the sequential operations of "removing portions of the insulating layer to form a plurality of core openings in a predetermined portion of the core locations; and etching the core openings using a directional etch (DrE) to form expanded core openings." Applicant notes that the cited portion of Anand relates only to the initial etch, i.e., the formation of via openings through an insulating layer. The the initial via openings formed through Anand's layer 32 are subjected to any additional processing that would produce the recited "expanded core openings" before the vias are filled with a conductive material. Applicant further contends that the reference to Reactive Ion Etching (RIE), Office Action at page 5, similarly fails to provide any explicit or inherent disclosure in Anand that the RIE is applied again after the initial formation of the conventional via openings 13 in order induce lateral etching sufficient to form expanded via openings. (Emphasis added)
Accordingly, reconsideration and withdrawal of the rejection of claim 1, as being anticipated by Anand, are respectfully requested. 
Claim 9 depends from claim 1, recites additional features and distinguishes over the applied reference for at least the reasons set forth above with respect to claim 1 and/or for the additional features recited. 
Turning to claim 9, Application submits that until an "expanded core opening" is formed, the operation of "depositing a conductive material" into such an opening will necessarily be impossible.” 
 
However, according to a textbook “Semiconductor Manufacturing Technology” (M. Quirk at al., 2001, Prentice-Hall, Upper Seddle River, New Jersey, 07458, Chapter 16 ETCH, pages 435 - 444; 454 -455), Reactive Ion Etching (RIE) is indeed a directional / anisotropic etch (See Table 16.5 at page 454). It is inherent that the initial via openings formed through Anand's layer 32 are started at a surface of dielectric layer 32 (at plurality of core locations marked as (CL1, CL2) of Fig. A), and then succeed into expanded core openings (marked as ECO in Fig. A) (as the etching process is depicted in Fig. 16.7 of Quirk, at page 440). Let’s note that Anand’s Fig. 110 shows a final stage of the etching process, while any additional processing (after initial etching a upper surface 32 to the final stage) are omitted as well-known in the art. Quirk’s reference is presented here only as an evidence of inherency (MPEP2131.01.I).


It is argued, at pages 15 -16 of the remarks, that 
“With respect to claim 15, Applicant submits that the structure illustrated in Hasunuma's FIGS. 16A-18B, is the result of two successive etches using two different patterns. As reflected in Hasunuma's FIG. 16B (reproduced below), the first pattern and etch form the opening for the "reinforcing plug" 94 while the second pattern and etch form the opening for the elongated "Cu reinforcing metal layer structure" 93 arranged above and across several of the reinforcing plugs 94. The relationship between the "plug" and "layer" structures in Hasunuma's FIG. 16B simply 15 does not explicitly or inherently disclose that the initial "plug" opening has been expanded in any fashion. Applicants submit that Hasunuma's structure, therefore, has a configuration that is distinct from the semiconductor device structure was recited in claim 15. Accordingly, reconsideration and withdrawal of the rejection of claim 15, as being anticipated by Hasunuma, are respectfully requested. (Emphasis added)
Claims 18 and 19 depend from claim 15, recite additional features and distinguish over the applied reference for at least the reasons set forth above with respect to claim 15 and/or for the additional features recited.” 

However, Hasunuma’s Figs. 16 A and 16B are not mentioned in the Office Action – only references on Figs. 18A and 18B are included. Meanwhile Figs. 18A and 18B are indeed have a configuration that is very similar to the semiconductor device structure recited in claim 15. 
Therefore, Claims 15, 18, and 19 stand rejected.

It is argued, at page 17 of the remarks, that 
“Claim 2 stands rejected under 35 U.S.C. 103 as unpatentable over both Anand and Hasunuma. Office Action at page 11. Applicant respectfully traverses this rejection. 

(a) determining the scope and content of the prior art; 
(b) ascertaining the differences between the claimed invention and the prior art; and 
(c) resolving the level of ordinary skill in the pertinent art. 
Applicant suggests that in this instance the Office has failed to establish a prima facie case of obviousness because the Office has failed to properly ascertain the differences between the claimed subject matter and the prior art. 
As detailed above, Applicant maintains that because neither Anand nor Hasunuma teaches or suggests the recited "expanded core openings," the suggestion that Anand and/or Hasunuma would allow one of ordinary skill to define the recited ratio does not remedy the fundamental deficiencies of either of the applied references. Applicant maintains, therefore, that claim 2 remains allowable over the applied references for the same reason as claim 1.” 
However, as explained above: it is known in the art that pitches are a result effective variable – because linear sizes depend on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the pitches, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
Therefore, Claim 2 stand rejected.

It is argued, at pages 18 of the remarks, that 
“Claims 16 and 17 stand rejected under 35 U.S.C. 103 as unpatentable over Hasunuma. Office Action at page 14. Applicant respectfully traverses this rejection. 
expanded core openings," the suggestion that Hasunuma would allow one of ordinary skill to define the recited ratios does not remedy the fundamental deficiencies of the applied reference. Applicant maintains, therefore, that claims 16 and 17 remain allowable over the applied reference for the same reason as claim 15. 
Accordingly, reconsideration and withdrawal of the rejection of claims 16 and 17, as being unpatentable over Hasunuma, are respectfully requested.” (Emphasis added)

However, as explained above Hasunuma does teach the "expanded core openings” in its Fig. 108 (marked as ECO in Fig. A).
Therefore. Claims 16 and 17 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893